                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                               3:90-cr-00085-MOC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                             ORDER
ORRIN LAMAR JACKSON,                   )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s Motion for Compassionate

Release/Reduction of Sentence. (Doc. No. 242).

                                          ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.



                                                 Signed: March 2, 2021




        Case 3:90-cr-00085-MOC Document 245 Filed 03/02/21 Page 1 of 1
